Citation Nr: 0505282	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  97-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of duodenal and gastric ulcers.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active service from September 1963 to 
May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board notes that the veteran, and his 
attorney at that time, presented testimony during a 
videoconference hearing at the RO held before the undersigned 
Veterans Law Judge in August 2002.  A copy of the hearing 
transcript issued following the hearing is of record.

This case was previously before the Board in September 2003 
and was remanded for additional evidentiary development.  
That requested development has been undertaken, and the case 
has returned to the Board for adjudication. 


FINDING OF FACT

The veteran's postoperative residuals of duodenal and gastric 
ulcers are not characterized by severe symptoms such as pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health; or severe postgastrectomy 
symptoms, associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemia, and weight 
loss with malnutrition and anemia.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for postoperative residuals of duodenal and gastric 
ulcers have not been met at any time since June 1996.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.112- 4.114, Diagnostic Codes 7305, 7308 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2003 letter, the Board informed the veteran of 
the steps that had been undertaken with respect to additional 
evidentiary development of his claim and what the veteran's 
own responsibilities were in accord with the duty to assist.  
In addition, the appellant was advised by virtue of several 
rating decisions and a detailed April 1997 statement of the 
case (SOC) and numerous subsequent Supplemental Statements of 
the Case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law and what the evidence must show in order 
to substantiate the claim.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  In effect, the 
veteran was notified of the duty to assist, although not 
specifically of the VCAA, by the Board, not the RO.  However, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  The implementing 
provisions of the VCAA, primarily found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 38 C.F.R. § 3.159; have been 
provided for the veteran repeatedly, most recently in SSOCs 
dated in April and September 2004.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

Furthermore, the Board points out that this claim has been 
pending since 1996.  The veteran himself in an August 2004 
statement clearly requested expedited submission of his 
appeal to the Board, indicated that he had no additional 
evidence to furnish, and waived the 60-day due process 
period.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this decision of the Board.  Rather, remanding this case 
again to the RO for further VCAA development would result 
only in additional delay, with no benefit to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
medical evidence was developed with respect to the veteran's 
claim, and the veteran provided testimony, assisted by his 
then attorney, at a hearing held before the undersigned 
Veterans Law Judge in 2002.  He is now represented by another 
attorney.  In addition, the veteran has been afforded VA 
examinations in 1997 and 2003, with an addendum added in 
2004.  Thus, the Board finds that VA has done everything 
reasonably possible to assist the veteran, and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In a December 1968 rating action the RO granted service 
connection for postoperative duodenal and gastric ulcers, for 
which a 10 percent evaluation was assigned, effective from 
the veteran's separation from service in May 1968.  That 
rating was based upon service medical records showing that, 
during a hospitalization for injuries in a motorcycle 
accident in service in June 1967, the veteran had undergone 
surgery for upper gastrointestinal hemorrhage secondary to 
stress ulcers.  He had oversewing of two duodenal ulcers and 
one gastric ulcer, with vagotomy and pyloroplasty.  

Following the results and findings of a VA examination 
conducted in July 1994, a 40 percent evaluation was assigned, 
effective from July 1974.  An upper gastrointestinal (GI) 
series had shown postoperative residuals, with no ulcer seen.

The veteran filed a claim for an increased evaluation for his 
service-connected ulcer disability in June 1996.

In December 1996 the veteran underwent surgery due to 
draining of the left groin.  The medical history indicated 
that the veteran was hypoglycemic, controlled by diet.  

A VA examination of the stomach was conducted in June 1997.  
The veteran gave a history of being involved in a motorcycle 
accident in 1967, resulting in severe injuries to the 
abdomen, pelvis, and left femur.  The veteran reported that 
he was hospitalized for a year for his injuries, and also had 
severe GI bleeding requiring a subtotal gastrectomy.  He also 
stated that he was currently asymptomatic, with only an 
occasional upset stomach, for which he took Pepto Bismol.  
The veteran was described as 5'8, 158 pounds.  Examination of 
the abdomen revealed no organomegaly or remarkable 
tenderness.  Surgical scars and an incisional hernia were 
noted.  A rectal examination was not conducted.  Diagnoses 
included service-connected status post vagotomy and 
pyloroplasty; and partial resection of the ileum, secondary 
to a motorcycle accident in 1967, described as asymptomatic.  

Following the examination, an increased rating for duodenal 
gastric ulcer was denied.  

The veteran presented testimony at a videoconference hearing 
held before the undersigned Veterans Law Judge in August 
2002.  The veteran testified that he was not taking any 
medication for GI problems, but took medication for high 
blood pressure.  The veteran described his GI symptoms as: 
sweating, coughing, dry heaves, blood in his stool (occurring 
approximately 3 times a month), diarrhea occurring once a 
week, hypoglycemia, and frequent urination.  He also stated 
that his weight fluctuated from between 160 to 170 pounds.  

Additional evidence dated from 1995 to 1997 was submitted at 
the hearing, accompanied by a waiver of initial RO 
consideration.  This evidence largely pertained to the 
veteran's pre- and post-surgical condition in conjunction 
with the drainage from his left groin.

A VA examination was conducted in January 2003.  The veteran 
complained of epigastric pain, described as burning at times.  
He reported that his symptoms had become worse and that no 
medication had made a significant difference.  The veteran 
identified symptoms of "dry heaves" and explained that his 
weight fluctuated, but remained steady over the long term.  
It was noted that he had a good appetite.  The report stated 
that the veteran was 5'8 and weighed 174 pounds, with a body 
mass index of 27.  He also described infrequent symptoms of 
"dumping," accompanied by sweating, lightheadedness and 
feeling bad after eating.  Physical examination revealed that 
the abdomen was soft, with minimal tenderness.  Bowel sounds 
were normal.  A neurological examination was normal.  No 
rectal examination was conducted.  The examiner opined that 
that the present symptoms were most likely the result of 
stomach surgery.  

In a September 2003 Board remand, the Board requested the 
veteran's VA outpatient and laboratory testing records from 
1997 forward.  Glucose levels tested between 1997 and 2002 
were all either within normal limits or higher than normal.  
A pathology report dated in February 2003 reflects that the 
veteran was seen due to chronic stomach inflammation/chronic 
atrophic gastritis, and that a biopsy revealed that rare 
organisms were seen with genta stain, suggestive of H. 
Pylori.  Endoscopy was performed in February 2003.  In March 
2003, testing revealed multiple colon polyps and a rectal 
polyp.  Colonoscopy was performed in Mar 2003.  VA clinical 
lab reports reflect that the veteran's glucose level when 
evaluated in June 2003 was 94, with a normal reference range 
of 70-110 mg/dl.  When measured in January 2004, the glucose 
reading was slightly high at 114 mg/dl.  A second colonoscopy 
was performed in February 2004. 

In March 2004, the VA examiner who had performed the January 
2003 examination provided an addendum.  The examiner opined 
that the veteran did not have severely disabling symptoms 
from his postgastrectomy syndrome.  The examiner described 
the symptoms as moderate, but not severe.  

Records from the Social Security Administration indicate that 
the veteran is in receipt of disability benefits, but reflect 
that his primary disabilities consist of arthritis of the 
left hip and degenerative disc disease.  

The veteran submitted evidence dated in March 2004 reflecting 
that he was seen for emergency care.  Diagnoses of abdominal 
pain, gastroenteritis, and vomiting with nausea were made.  
General information about acute abdominal pain and stomach 
flu were provided.  Medication was prescribed, and the report 
indicated that the veteran could return to work in 1-2 days.  


III.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

With respect to the applicable law, during the pendency of 
this appeal in May 2001, effective July 2, 2001, VA amended 
portions of 38 C.F.R. § 4.114, the regulation governing 
evaluations of the digestive system.  66 Fed. Reg. 29,488 
(May 31, 2001) (codified as amended at 38 C.F.R. § 4.114).  
However, because the amendment did not change the particular 
diagnostic codes (DCs) that are applicable to the veteran's 
claim, which are DC 7305 and DC 7308, the Board need not 
analyze the claim pursuant to the revised portions of the 
regulation.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (2004).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114 (2004).

Under Diagnostic Code 7305, a 40 percent evaluation is 
granted for moderately severe duodenal ulcer, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation is assigned for severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  See 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2004).

Under Diagnostic Code 7308, a 40 percent evaluation is 
warranted for moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  A 60 percent evaluation is assigned for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  See 
38 C.F.R. § 4.114, Diagnostic Code 7308 (2004).

Although none of the diagnostic codes applicable to the 
present matter on appeal were changed in the recent 
amendments, the terms of 38 C.F.R. § 4.112 relating to weight 
loss were amended.  Prior to July 2001, minor weight loss or 
greater losses of weight for periods of brief duration were 
not considered of importance in rating.  Rather, weight loss 
became of importance where there was an appreciable loss that 
was sustained over a period of time.  In evaluating weight 
loss, generally, consideration was to be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicated that there had been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (effective prior to July 2, 
2001).

The revised provisions for purposes of evaluating conditions 
in § 4.114 state that the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain 
weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(effective after July 2, 2001).

IV.  Analysis

The veteran's duodenal gastric ulcer is currently assigned a 
40 percent evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7308, used for the evaluation of postgastrectomy 
syndromes.  The criteria of DC 7308 provide that for a higher 
evaluation (60 percent) to be warranted, the evidence must 
show that the veteran's disability is characterized by severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.

The Board has also considered the criteria of 38 C.F.R. 
§ 4.114, DC 7305 (60 percent), used for the evaluation of 
duodenal ulcer.  Under that code, an evaluation of 60 percent 
is warranted for severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

Specifically, although the veteran reports symptoms of 
chronic pain in the epigastric area, diarrhea, and sweating 
as well as occasional nausea and vomiting, there is no 
indication of any hypoglycemic symptoms, or weight loss with 
malnutrition and anemia.  Laboratory tests dated from 1997 to 
2004 do not include any tests results showing a low glucose 
reading; all test results shown during that time were either 
normal or a bit high, and no diagnosis of hypoglycemia has 
been shown in records dated from 1997 to 2004, except for a 
notation by history only.  The VA examination report of 2003 
described the veteran as 5'8 and 174 pounds; when previously 
examined by VA in 1997, the veteran was described as 5'8 and 
158 pounds.  By his own testimony given in 2002, the veteran 
described his weight as between 160-170 pounds, and in the 
2003 VA examination report, he described his weight as steady 
and his appetite as good.  In essence, it is clear that 
neither the VA examination reports nor any other clinical 
records reveal any evidence of weight loss, malnutrition, or 
anemia. 

The veteran's disability also does not present evidence of 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health; or evidence of severe postgastrectomy syndrome 
associated with circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  The Board notes that it is 
significant in this case that the criteria under both 
38 C.F.R. § 4.114, Codes 7305 and 7308 are in the conjunctive 
("and"), rather than disjunctive ("or"), thereby 
establishing that each (rating ) factor cannot be considered 
in isolation from the others.  

The Board is mindful, however, of 38 C.F.R. § 4.21:  "It is 
not expected, especially with the more fully described grades 
of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases."  Moreover, the 
Court, in Johnson v. Brown, 9 Vet. App. 7 (1996), has 
stressed that pertinent VA regulations do not require a 
veteran to meet all the criteria in order to prevail; rather, 
he is just required to show that his disability picture more 
nearly approximates the higher rating.  See 38 C.F.R. § 4.7. 

However, in this case, in 2004 the VA examiner specifically 
provided an addendum opinion, assessing the veteran's 
symptoms in totality as moderate, and not severe.  As 
previously discussed herein, the veteran's symptoms in this 
case, primarily manifested by epigastric pain and occasional 
dumping with symptoms of sweating and nausea, are 
appropriately evaluated as 40 percent disabling under DC 
7308, and do not more nearly approximate the criteria for a 
60 percent evaluation, particularly in the absence of any 
laboratory tests or other evidence indicative of 
hypoglycemia,

weight loss, malnutrition, or anemia.  Similarly, symptoms of 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, have 
not been established.

As a result, the preponderance of the evidence simply does 
not show that the service-connected duodenal gastric ulcer 
meets the criteria for a disability evaluation in excess of 
40 percent under Diagnostic Codes 7305 or 7308, at any time 
since an evaluation in excess of 40 percent was sought in 
June 1996.  See 38 C.F.R. § 4.114, DCs 7305, 7308 (2004).  
Under these circumstances, the evidence is not in relative 
balance, the doctrine of reasonable doubt is not for 
application, and the claim is denied.  See 38 U.S.C.A. 
§§ 5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability evaluation in excess of 40 percent for duodenal 
gastric ulcer is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


